Name: 2002/354/EC: Council Decision of 25 April 2002 on the adaptation of Part III of, and the creation of an Annex 16 to, the Common Consular Instructions
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  international law
 Date Published: 2002-05-09

 Avis juridique important|32002D03542002/354/EC: Council Decision of 25 April 2002 on the adaptation of Part III of, and the creation of an Annex 16 to, the Common Consular Instructions Official Journal L 123 , 09/05/2002 P. 0050 - 0052Council Decisionof 25 April 2002on the adaptation of Part III of, and the creation of an Annex 16 to, the Common Consular Instructions(2002/354/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications(1),Having regard to the initiative of the Kingdom of Belgium,Whereas:(1) Harmonisation of visa policy entails in particular that the Schengen acquis should lay down rules concerning the procedures and conditions for issuing visas. It seems logical that the visa application form, which initiates the procedure for handling visa applications and also serves as the medium for verifying conditions for such handling, should take the form of a uniform document used by all the consular services of the Member States.(2) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not participating in the adoption of this Decision, and is not therefore bound by it or subject to its application. Given that this Decision aims to build upon the Schengen acquis under the provisions of Title IV of the Third Part of the Treaty establishing the European Community, Denmark will, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Decision whether it will transpose it into its national law.(3) As regards the Republic of Iceland and the Kingdom of Norway, this Decision constitutes a development of the provisions of the Schengen acquis falling within the area referred to in Article 1, point B, of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(2).(4) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, Ireland and the United Kingdom are not participating in the adoption of this Decision and are not therefore bound by it or subject to its application,HAS ADOPTED THIS DECISION:Article 1The following sentence shall be added after the first sentence of Section 1 of Part III of the Common Consular Instructions (CCI): "Applications for a uniform visa must be made using the harmonised form of which a specimen is given in Annex 16."Article 2The specimen harmonised uniform-visa application form annexed to this Decision shall become Annex 16 to the CCI.Article 3This Decision shall apply as from 1 January 2003.Article 4This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Luxembourg, 25 April 2002.For the CouncilThe PresidentM. Rajoy Brey(1) OJ L 116, 26.4.2001, p. 2.(2) OJ L 176, 10.7.1999, p. 31.ANNEX"ANNEX 16>PIC FILE= "L_2002123EN.005103.TIF">>PIC FILE= "L_2002123EN.005201.TIF">"